 


109 HR 258 IH: To authorize the President to posthumously award a gold medal on behalf of the Congress to the seven members of the crew of the space shuttle Columbia in recognition of their outstanding and enduring contributions to the Nation.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 258 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the President to posthumously award a gold medal on behalf of the Congress to the seven members of the crew of the space shuttle Columbia in recognition of their outstanding and enduring contributions to the Nation. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)On Saturday, February 1, 2003, the space shuttle Columbia exploded upon re-entering the atmosphere following a 16-day mission. 
(2)Before the Columbia started its tragic descent, the shuttle crew completed some 80 scientific experiments and much of their research data had already been relayed to Houston where it has added to the pool of scientific knowledge. 
(3)The Nation pays tribute to the memory of Colonel Rick Husband, Lieutenant Colonel Michael Anderson, Commander Laurel Clark, Captain David Brown, Commander William McCool, Dr. Kapana Chawla, and Ilan Ramon, a colonel in the Israeli air force. The diversity of crew represented the ideals of our Nation. 
(4)These seven courageous explorers paid the ultimate price to improve our understanding of the universe, to advance our medical and engineering sciences, to make the Nation safer and more secure, and to keep the United States economy on the cutting edge of technology. 
2.Congressional gold medal 
(a)Presentation authorizedThe President is authorized, on behalf of the Congress, to award a gold medal of appropriate design to each of the seven crew members of the space shuttle Columbia— 
(1)Rick D. Husband; 
(2)Michael P. Anderson; 
(3)Laurel Clark; 
(4)David M. Brown; 
(5)William C. McCool; 
(6)Kapana Chawla; and 
(7)Ilan Ramon. 
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
5.Funding 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the cost of the medals authorized by this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
